         

MASTER ASSIGNMENT, STABILIZATION, ASSIGNMENT ALLOCATION,
SERVICING AND ASSET MANAGEMENT AGREEMENT
DATED AS OF MARCH 5, 2010

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE 1 DEFINITIONS AND RULES OF INTERPRETATION
    2  
 
       
1.1. Definitions
    2  
1.2. Rules of Interpretation
    12  
 
       
ARTICLE 2 FORMATION OF GUARANTEED HOLDINGS ASSIGNMENT OF RECEIVABLES, INTERESTS
AND OTHER RIGHTS; FUND AND LOCAL PARTNERSHIP ADVANCES
    13  
2.1. Formation of Guaranteed Holdings
    13  
2.2. Assignment of Receivables, Interests and Other Rights
    13  
2.3. Assignment of Certain Non-Member Manager Interests
    14  
2.4. Assignment of Certain Interests in Lower Tier Property Partnership General
Partners
    14  
2.5. Admission of Guaranteed Holdings
    14  
2.6. Use of Guaranteed Holdings Proceeds
    14  
2.7. Payment Direction and Assignment of Guaranteed Holdings Assigned Rights
    15  
2.8. Replacement of Former Guaranteed Manager with Guaranteed Manager Former
Guaranteed Manager shall assign to Guaranteed Manager all of its rights as
manager or managing member, as the case may be, of each of the Fund General
Partners and Special Limited Partners
    16  
2.9. Replacement of Members of Centerline Controlled Local General Partners
    16  
 
       
ARTICLE 3 ASSIGNMENT OF EXISTING BTB SWAP AGREEMENTS , ISSUANCE OF REPLACEMENT
GUARANTEED HOLDINGS SWAP AGREEMENTS , REAFFIRMATION OF CHC GUARANTY AND
TERMINATION OF ASSIGNMENT AND SUBROGATION AGREEMENTS
    16  
3.1. Assignment of Existing BTB Swap Agreement, Reaffirmation of Guaranty, and
Issuance of Replacement Swap
    16  
3.2. Termination of Assignment and Assumption Agreements
    17  
3.3. Assignment and Termination of Participation Agreement
    17  
3.4. Termination of CCG Investor Guarantees
    17  
 
       
ARTICLE 4 PRINCIPAL REDUCTION AGREEMENTS
    17  
4.1. Bond Reductions
    17  
4.2. Calculation of the Principal Reduction Amounts
    17  
4.3. Sources for Funding the Principal Reduction Amounts
    18  
4.4. Interest Reductions
    19  
4.5. Payment of the Principal Reduction Amount
    19  

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

         
 
    Page  
 
 
4.6. Recalculated Future Amortization Payments
    19  
4.7. Funding Annual Shortfalls
    19  
 
       
ARTICLE 5 ASSET MANAGER AND REIMBURSEMENT FOR EXPENSES
    19  
5.1. Asset Manager and Management of Guaranteed Funds and Guaranteed
Partnerships
    19  
5.2. Notwithstanding anything herein to the contrary, Affiliates of Island
Capital may provide management services on the Properties subject to replacement
by MLCS on any Property in the event such Property does not meet its Revised
Debt Service Schedule payments
    20  
 
       
ARTICLE 6 RESERVED
    20  
 
       
ARTICLE 7 CONDITIONS PRECEDENT
    20  
7.1. Effectiveness
    20  
 
       
ARTICLE 8 REPRESENTATIONS AND WARRANTIES
    21  
8.1. Representations and Warranties to MLCS
    22  
 
       
ARTICLE 9 COVENANTS
    25  
9.1. Management of Investments
    26  
9.2. Information with Respect to Bonds
    26  
9.3. Fees and Loans
    26  
 
       
ARTICLE 10 MISCELLANEOUS
    26  
10.1. Amendments and Waivers; Third Party Beneficiary
    26  
10.2. Notices and Other Communications; Facsimile Copies
    26  
10.3. Survival of Representations and Warranties
    27  
10.4. Successors and Assigns
    27  
10.5. Counterparts
    28  
10.6. Severability
    28  
10.7. OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
    28  
10.8. Submission to Jurisdiction; Waivers
    28  

     
SCHEDULE A
  List of Guaranteed Partnerships, Guaranteed Partnership GPs, Guaranteed Funds,
Guaranteed Fund GPs and Investor Return Floor Agreements
SCHEDULE B-1
  Non-Stabilized Local Partnerships

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

           
 
      Page  
 
 
SCHEDULE B-2
  Stabilized Local Partnerships      
SCHEDULE C
  Properties Owned by the Guaranteed Local Partnerships      
SCHEDULE D
  Centerline Controlled General Partners      
SCHEDULE E
  Affiliated Local General Partners/Assignors      
 
         
EXHIBIT 2.2.1(a)
  Form of Assignment of Rights Agreement      
EXHIBIT 2.2.1(b)
  Form of Receivables Assignment and Assumption Agreement      
EXHIBIT 3.1(a)
  Form of Assignment Agreement      
EXHIBIT 3.1(b)
  Form of Guaranteed Holdings BTB Swap Agreement      
EXHIBIT 3.1(d)
  Form of Reaffirmation of Guarantee      
EXHIBIT 5.1
  Bond Servicing Agreement      
EXHIBIT 5.1.2
  Asset Management Services      
EXHIBIT 8.1.8
  Entity Ownership Chart      
EXHIBIT 8.1.10
  Guaranteed Holdings Assigned Rights      
EXHIBIT 8.1.11
  Projections      
EXHIBIT 8.1.12
  Local Partnership Voluntary Loans      
EXHIBIT 8.1.14
  UCC Financing Statements      

 

iii



--------------------------------------------------------------------------------



 



Exhibit 10.7
MASTER ASSIGNMENT, STABILIZATION, ASSIGNMENT ALLOCATION,
SERVICING AND ASSET MANAGEMENT AGREEMENT
THIS MASTER ASSIGNMENT, STABILIZATION, ASSIGNMENT ALLOCATION, SERVICING AND
ASSET MANAGEMENT AGREEMENT (this “Agreement”) is dated as of March 5, 2010 among
CENTERLINE HOLDING COMPANY, a Delaware statutory trust (“CHC”), CENTERLINE
CAPITAL GROUP INC., a Delaware corporation (“CCG”), CENTERLINE AFFORDABLE
HOUSING ADVISORS LLC, a Delaware limited liability company (“CAHA”), CENTERLINE
GUARANTEED MANAGER II LLC, a Delaware limited liability company (“Guaranteed
Manager”), CENTERLINE GUARANTEED HOLDINGS LLC, a Delaware limited liability
company (“Guaranteed Holdings”), CENTERLINE MORTGAGE CAPITAL INC., a Delaware
corporation (“CMC”) and CENTERLINE GUARANTEED MANAGER LLC, a Delaware limited
liability company (“ Former Guaranteed Manager”).
HABENDUM
WHEREAS, CCG through its Affiliate CAHA has sponsored, among other funds, the
Guaranteed Funds, each of which has as its sole limited partner the respective
Guaranteed Partnership; and
WHEREAS, Merrill Lynch Capital Services, Inc., a Delaware corporation (“MLCS”)
has entered into Investor Return Floor Agreements (“IRFAs”) with each of the
Guaranteed Partnerships, which IRFAs are identified on Schedule A; and
WHEREAS, CCG has entered into that certain ISDA Master Agreement, dated as of
December 31, 2001, together with the Multicurrency-Cross Border Schedule to the
Master Agreement, the ISDA Credit Support Annex and Paragraph 13 to the Schedule
to the ISDA Master Agreement and various confirmation letters (the “Confirmation
Letters”) (collectively, the “Existing BTB Swap Agreements”), with MLCS with
respect to the IRFAs, which Existing BTB Swap Agreements have been guaranteed by
CHC (the “CHC Guaranty”); and
WHEREAS, each of the Guaranteed Funds has acquired Tax Credit Investments in
certain Local Partnerships whose Properties are financed by tax-exempt and
taxable bond obligations in which CHC holds a continuing interest through the
indirect ownership of a participating interest in the B Certificates that were
issued as part of the Bond Transaction, which obligations are listed on
Non-Stabilized Local Partnerships on Schedule B-1 and Stabilized Local
Partnerships as Schedule B-2 annexed hereto (collectively, the “Guaranteed Fund
Bonds”); and
WHEREAS, CMC is the primary servicer with respect to the Guaranteed Fund Bonds
and, as of the date hereof, CSI is the subservicer with respect to the
Guaranteed Fund Bonds and CAHA is the special subservicer with respect to the
Guaranteed Fund Bonds; and
WHEREAS, the parties hereto desire to enter into the agreements and covenants
contained herein and perform the obligations contemplated in this Agreement and
the other agreements to be entered into pursuant hereto; and

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration for the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS AND RULES OF INTERPRETATION
1.1. Definitions.
1.1.1 Definitions of Parties and Affiliates. For purposes of this Agreement the
respective parties hereto and certain of their Affiliates are defined as set
forth below:
CAHA. Centerline Affordable Housing Advisors LLC, a Delaware limited liability
company (formerly known as Related Capital Company LLC and as CharterMac Capital
LLC).
CCG. Centerline Capital Group Inc., a Delaware corporation (formerly known as
Charter Mac Corporation).
Centerline Controlled Entities. Collectively, CHC, CCG, CAHA, GP Holdings,
Guaranteed Manager, the Guaranteed Entities, the Middle Tier Entities and the
Centerline Controlled General Partners.
Centerline Controlled General Partners. Collectively, those Local General
Partners that are Affiliates of Centerline, and designated in Schedule D as a
Centerline Controlled Local General Partner.
Centerline Parties. Collectively, CHC, CCG, CAHA, Guaranteed Manager, Former
Guaranteed Manager, CMC and Guaranteed Holdings.
Centerline Global Entities. Collectively, CHC, CCG, CAHA, GP Holdings,
Guaranteed Manager, Former Guaranteed Manager, the Guaranteed Entities, the
Middle Tier Entities, the Centerline Controlled General Partners and the Local
Partnerships.
CHC. Centerline Holding Company, a Delaware statutory trust (formerly known as
CharterMac).
CMC. Centerline Mortgage Capital Inc., a Delaware corporation.
CSI. Centerline Servicing Inc., a Delaware corporation.
Former Guaranteed Manager. Centerline Guaranteed Manager LLC, a Delaware limited
liability company.
GP Holdings. Centerline GP Holdings LLC, a Delaware limited liability company.
Guaranteed Entities. The Guaranteed Funds, the Guaranteed Fund GPs, the
Guaranteed Partnerships, the Guaranteed Partnership GPs and the Guaranteed SLPs.

 

2



--------------------------------------------------------------------------------



 



Guaranteed Holdings. Centerline Guaranteed Holdings LLC, a Delaware limited
liability company.
Guaranteed Manager. Centerline Guaranteed Manager II LLC, a Delaware limited
liability company.
MLCS. Merrill Lynch Capital Services, Inc.
SPV I. Centerline Sponsor 2007-1 Securitization, LLC, a Delaware limited
liability company.
SPV II. Centerline Stabilization 2007-1 Securitization, LLC, a Delaware limited
liability company.
1.1.2 General Definitions. The following terms shall have the meanings set forth
in this Section or elsewhere in the provisions of this Agreement referred to
below.
Affiliate. As to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) as applied to any Person, means directly or indirectly possessing
the power (i) to vote 10% or more of the capital stock having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management or policies of that Person, whether through the
ownership of voting securities, by agreement, or otherwise. Notwithstanding the
foregoing, neither MLCS and its Affiliates nor Island and its Affiliates shall
be deemed to be “Affiliates” of any Centerline Party or any of their respective
Affiliates. For the avoidance of doubt, Centerline GP Holdings LLC (and its
Affiliates) shall be deemed to be Affiliates of the Centerline Parties (and each
of their respective Affiliates). As used herein, the term “Affiliated” has a
meaning correlative to the term “Affiliate”.
Affiliated Local General Partners. Those Local General Partners that are
affiliated with CCG.
Annex. The term as defined in Section 3.1(b).
Annual Servicing Fee. Shall mean the “annual servicing fee” referred to in
Section V(L)(2) of the Master Agreement Schedule.
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations and orders of all governmental bodies and all orders and decrees of
all courts, tribunals and arbitrators.
Approved Expenses. The term as defined in Section 2.6.1(d).
Asset Management Services. Those services set forth in Exhibit 5.1.2.
Assigned BTB Transactions. The term as defined in Section 3.1(a).
Assignment Agreement. The term as defined in Section 3.1(a).

 

3



--------------------------------------------------------------------------------



 



Assignment and Subrogation Agreements. Those Assignment and Subrogation
Agreements delivered by Guaranteed Manager to MLCS with respect to each
Guaranteed Fund, pursuant to which Guaranteed Manager pledged to MLCS its
interest as managing member of the respective Guaranteed Fund GPs and Guaranteed
SLPs.
Assignment of Rights Agreement. The term as defined in Section 2.2.1(a).
B Certificates. Those certain series B certificates held by SPV I in connection
with the Bond Transaction.
Bankruptcy or Bankrupt. With respect to any Person, such Person’s making an
assignment for the benefit of creditors, becoming a party to any liquidation or
dissolution action or proceeding with respect to such Person or any bankruptcy,
reorganization, insolvency or other proceeding for the relief of financially
distressed debtors with respect to such Person, or the appointment of a
receiver, liquidator, custodian or trustee for such Person or a substantial part
of such Person’s assets and, if any of the same occur involuntarily, the same is
not dismissed, stayed or discharged within 180 days; or the entry of an order
for relief against such Person under the United States Bankruptcy Code.
BOA Credit Agreement. The Revolving Credit and Term Loan Agreement dated as of
December 27, 2007 by and among CHC, CCG, those Persons listed as guarantors
thereto, Bank of America, N.A. and the other lenders party thereto in their
capacities as lenders and Bank of America, N.A., as administrative agent, as the
same has been amended to the date hereof, and as further amended as of the date
hereof, and as may be amended in the future.
Bond Reimbursement Agreement. That certain Reimbursement, Pledge and Security
Agreement dated as of December 1, 2007 between Freddie Mac and SPV I, as the
same may be amended or modified from time to time.
Bond Servicer. CMC, as servicer pursuant to the Bond Servicing Agreement, or any
successor thereto as servicer.
Bond Servicing Agreement. That certain Servicing Agreement dated as of
December 1, 2007 between Freddie Mac and CMC, relating to the Bond Transaction,
attached hereto as Exhibit 5.1.
Bond Transaction. The exchange of a portfolio of bonds from Centerline 2007-1
EIT Securitization, LLC, Centerline 2007-1 SU Securitization, LLC and Centerline
2007-1 T Securitization, LLC to Freddie Mac, pursuant to which Freddie Mac
issued series A certificates and the B certificates held as of the date hereof
by SPV I for purposes of a securitization of such portfolio that is guaranteed
by Freddie Mac pursuant to that certain Bond Exchange and Sale Agreement dated
as of December 1, 2007 among Freddie Mac, Centerline 2007-1 EIT Securitization,
LLC, Centerline 2007-1 SU Securitization, LLC, Centerline 2007-1 T
Securitization, LLC, SPV I and SPV II, and the documents contemplated thereby.
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of New York.
CAHA Reimbursement. The term as defined in Section 2.6.1(g).

 

4



--------------------------------------------------------------------------------



 



Capital Contributions. With respect to any Guaranteed Entity, the capital
contributions to be made by its limited partners or members.
Capital Expenditures. Means the aggregate of all expenditures during any period
for the acquisition, leasing, construction, replacement, repair, substitution or
improvement of fixed or capital assets or additions to equipment, in each case
required to be capitalized under GAAP.
Capital Transaction. Any transaction not in the ordinary course of business
which results in a Guaranteed Fund or Guaranteed Local Partnership receives cash
or other consideration other than Capital Contributions, including, without
limitation, proceeds of sales or exchanges or other dispositions of property,
financings, and refinancings.
Cash Collateral. The collateral posted pursuant to the Credit Support Annex to
support CCG’s obligations under the Existing BTB Swap Agreements, as such amount
may exist from time to time.
Cash Collateral Amount. The term as defined in Section 4.3.1(a).
Cash Flow Needs. The term as defined in Section 2.6.1(c).
CCG Investor Guarantees. Means the guarantees issued by CCG to certain
Guaranteed Partnerships and their investors, which provide, in part, for
guaranty obligations that are credit enhanced by IRFAs.
CHC Guaranty. The guaranty as defined in the third paragraph of the Habendum.
Closing Date. The term as contemplated in Section 7.1.
Code. The Internal Revenue Code of 1986, as amended.
Confirmation Letters. Means the term as defined in the second paragraph of the
Habendum.
Debt Service Coverage Ratio or DSCR. Means, unless otherwise stated within the
indenture with respect to a Guaranteed Fund Bond, the ratio of net operating
income in each of three (3) prior months to maximum principal and interest in
any month on the applicable Guaranteed Fund Bond.
Debt Service Shortfall Payments. For any Guaranteed Local Partnership on any
date on which a scheduled principal payment, and/or a scheduled payment of
accrued interest, is required to be made on the related Guaranteed Fund Bonds,
an amount equal to the lesser of:
(1) the amount of funds needed by such Guaranteed Local Partnership to enable it
to pay the full amount of such principal and/or interest payment on such
scheduled payment date in accordance with the documents governing the relevant
Guaranteed Fund Bond (after taking into account all other sources of funds
available to such Guaranteed Local Partnership in accordance with such governing
documents to make such payment and to the extent such governing documents do not
provide for a priority with respect to such payments, it shall be deemed that
such amount is after all other expenses for the Guaranteed Local Partnership are
paid); and

 

5



--------------------------------------------------------------------------------



 



`
(2) the amount of such principal and/or interest payment that is then due and
owing.
Disposition Fee. The disposition fee payable to Guaranteed Fund GP pursuant to
the respective Guaranteed Fund Agreement or any other similar or analogous fee.
Earn-Out Amount. The term as defined in Section 4.3.1(b).
Excluded Fee Rights. The term as contemplated in Section 2.2.2.
Existing BTB Swap Agreements. The agreements as defined in the third paragraph
of the Habendum.
Fee Rights. The term as defined in Section 2.1.1(i).
15-Year Compliance Period. The 15-year period specified in Section 42(i)(1) of
the Code as currently in effect as applicable to each building included in a
Property.
Final True-Up Date has the meaning set forth in the respective Guaranteed
Partnership Agreements.
Freddie Mac. Federal Home Loan Mortgage Corporation, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.
Freddie Mac Approval. The term as defined in Section 4.1.
Fund Cash Flow Needs. Means expenditures incurred by a Guaranteed Fund in
connection with the operations of the Guaranteed Fund or its general partner to
the extent such expenditures exceed the amounts available to the Fund for such
purpose, including reserves held by a Guaranteed Fund for such purpose.
Full Distribution Date. The date as of which all amounts owing to MLCS under the
BTB Swap Agreements have been paid and the obligations of MLCS under the IRFAs
have terminated.
Fund Management Agreement. The Fund Management Agreement between Guaranteed
Manager, the Guaranteed Fund GPs as listed on Schedule A thereto and Centerline
GP Holdings LLC, dated as of March 5, 2010.
Fund Voluntary Loans. Loans made by the partners or other lenders permitted to
make loans to either the Guaranteed Funds or the Guaranteed Partnerships in
order to pay expenses of the Guaranteed Funds or Guaranteed Partnership or to
advance funds to the Guaranteed Local Partnerships pursuant to and as more fully
defined in the Guaranteed Fund Agreements and Guaranteed Partnership Agreements
and referred to therein as “Voluntary Loans.”
GAAP. Principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors and
successors, as in effect from time to time, and (ii) consistently applied with
past financial statements of each Person adopting the same principles, provided
that in each case referred to in this definition of “GAAP” a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be

 

6



--------------------------------------------------------------------------------



 



in a position to deliver an unqualified opinion (other than qualifications
regarding changes in GAAP and as to normal year-end adjustments) as to financial
statements in which such principles have been properly applied.
Governmental Authority. Any foreign, federal, state, provincial, regional, local
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator.
Guarantee Payment Date Has the meaning set forth in the respective Guaranteed
Partnership Agreement.
Guaranteed Fund Agreements. The agreements of limited partnership of the
Guaranteed Funds, as may be amended from time to time.
Guaranteed Fund Bonds. Those bonds as defined in the fourth paragraph of the
Habendum.
Guaranteed Fund GPs. The general partner of each of the Guaranteed Funds, from
time to time, each of which as of the date hereof is listed on Schedule A under
the heading Guaranteed Fund GPs.
Guaranteed Funds. Each of the limited partnerships listed on Schedule A under
the heading Guaranteed Funds.
Guaranteed Holdings Amount. The term as defined in Section 4.3.1(c).
Guaranteed Holdings Assigned Rights. The term as defined in Section 2.2.1(b).
Guaranteed Holdings BTB Swap Agreement. Has the meaning set forth in
Section 3.1(b).
Guaranteed Holdings Operating Agreement. The Limited Company Agreement of
Guaranteed Holdings, dated as of the date hereof.
Guaranteed Holdings Proceeds. The terms as defined in Section 2.6.1.
Guaranteed Local Partnerships. Local Partnerships in which a Guaranteed Fund has
an ownership interest as a limited partner or through a Middle-Tier Entity.
Guaranteed LTGP. Centerline Guaranteed LTGP LLC.
Guaranteed Obligations. The term as defined in each of the respective Guaranteed
Partnership Agreements.
Guaranteed Partnership Agreements. The agreements of limited partnership of the
Guaranteed Partnerships, as may be amended from time to time.
Guaranteed Partnership. Each of the limited partnerships listed on Schedule A
under the heading Guaranteed Partnerships.

 

7



--------------------------------------------------------------------------------



 



Guaranteed Partnership GPs. The general partner of each of the Guaranteed
Partnerships from time to time, each of which as of the date hereof is listed on
Schedule A under the heading Guaranteed Partnership GPs.
Guarantee Payment Date. The term as defined in each of the respective Guaranteed
Partnership Agreements.
Guaranteed SLPs. The special limited partners or special members of the
Guaranteed Local Partnerships, as defined in the respective Guaranteed Fund
Agreement, each of which is related to a Guaranteed Fund.
IRFA. Each MLCS Investor Return Floor Agreement as defined in each of the
Guaranteed Partnership Agreements and as set forth on Schedule A under the
heading Investor Return Floor Agreements.
ISDA. The International Swaps and Derivatives Association, Inc.
Island. Island Capital Company LLC, and its Subsidiaries.
Island Purchaser. C-III Capital Partners LLC, a Delaware limited liability
company.
Island Recapitalization. The transaction being consummated, the actions being
taken and the conditions being satisfied respecting (x) the Purchase and Sale
Agreement by and among Island Purchaser, CHC, CCG, ARcap 2004-RR3
Resecuritization, Inc., ARcap 2005-RR5 Resecuritization, Inc, Centerline Fund
Management LLC, Centerline CMBS Fund II Management LLC, Centerline REIT Inc., CM
Investor LLC, CMC and Centerline Mortgage Partners Inc., contemporaneously with
closing of this Agreement, (y) the amendment and restatement of the BOA Credit
Agreement and (z) the transaction contemplated herein.
Lien. Any mortgage, pledge, security interest, hypothecation, assignment, lien
(statutory or other) or similar encumbrance.
Loan Receivables. The term defined in Section 2.2.1(b)(ii).
Local General Partners. The general partners or managing members of the Local
Partnerships.
Local Partnership Assigned Interests. The term as defined in Section 2.4.
Local Partnership Voluntary Loans. Means Voluntary Loans issued by a Guaranteed
Fund to a Local Partnership.
Local Partnerships. The term as defined in the definition of Tax Credit
Investments.
Master Agreement. The term as defined in Section 3.1(b).
Master Agreement Schedule. The term as defined in Section 3.1(b).
Master Note. The promissory note issued by each Guaranteed Fund to Guaranteed
Holdings to evidence Fund Voluntary Loans, including Voluntary Loans advanced by
the Centerline Parties

 

8



--------------------------------------------------------------------------------



 



to the Guaranteed Fund prior to the deliver of the Receivables Assignment and
Assumption Agreement.
Material Adverse Effect. An effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse effect on the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of any Person and its Subsidiaries taken as a whole.
Middle-Tier Entity. A limited liability company, in which a Guaranteed Fund is a
member holding all or a portion of the membership interests in such Middle Tier
Entity and which Middle Tier Entity is a limited partner or member of a Local
Partnership.
MLCS Assigned Interests. The Guaranteed Holdings Assigned Rights and the Local
Partnership Assigned Interests.
Modified Stabilization. With respect to each of the Guaranteed Fund Bonds, the
achievement by the underlying Property of Stabilization, provided however that
in place of using a the Debt Service Coverage Ratio provided in the underlying
Bond Indenture there shall be used a Debt Service Coverage Ratio equal to 1.0 to
1, the determination of which shall be made by the Bond Servicer, acting in good
faith.
Must-Pay Modification. The term as defined in Section 4.4.
Non-Stabilized Bonds. Means the Guaranteed Fund Bonds respecting Non-Stabilized
Local Partnerships as set forth on Schedule B-1.
Non-Stabilized Local Partnerships. Means those Local Partnerships listed on
Schedule B-2, each of which as of the date of this Agreement are financed with
Guaranteed Fund Bonds and whose operations have not met the requirements for
Stabilization.
Non-Stabilized 1.0 DSCR Reduction Amount. The term as defined in Section 4.2.1.
Non-Stabilized 1.1 DSCR Reduction Amount. The term as defined in Section 4.2.3.
Organizational Documents. (i) With respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (ii) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (iii) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
Paragraph 13. The term as defined in Section 3.1(b).

 

9



--------------------------------------------------------------------------------



 



Participation Agreement. Means that Amended and Restated Master Participation
Agreement, dated as of September 24, 2003, among CCG and Guaranteed Fund GP’s
thereto.
Person. Any individual, partnership, joint venture, firm, corporation, limited
liability company, association, trust or other enterprise.
PHJW. The term as defined in Section 7.1.1(h).
Principal Reduction Amount. The term as contemplated in Section 4.2.
Projections. Means the amounts as contemplated in Section 8.1.11 and as set
forth in Exhibit 8.1.11.
Properties. The real property interests owned by Guaranteed Local Partnerships,
each of which as of the date hereof is set forth on Schedule C.
Property Assignment Agreements. Means the respective assignment and assumption
agreements pursuant to which Guaranteed Manager is assigned certain rights to
receive fees or other payables by the Local Partnerships in which a Centerline
Controlled General Partner is a general partner.
Property Assignors. Each Person that has (or is required to) assign certain
property to Guaranteed Holdings pursuant to the Receivables Assignment and
Assumption Agreement.
Property Cash Flow Needs. Means expenditures incurred by a Guaranteed Local
Partnership in connection with the operations of their respective Properties to
the extent such expenditures exceed the amounts available to a Local General
Partnership for such purpose, including reserves held by a Local General
Partnership for such purpose.
Reaffirmation Guarantee. The term as defined in Section 3.1(d).
Receivables. Each fee, receivable, “voluntary loan”, Master Note or right to
payment held by or payable to the Guaranteed Entities, in each case in respect
of the Guaranteed Funds, that are, or are required to be, conveyed by the
respective Guaranteed Entities to Guaranteed Holdings pursuant to the
Receivables Assignment and Assumption Agreement, which Receivables shall not
include the Excluded Fee Rights.
Receivables Assignment and Assumption Agreement. The term as defined in
Section 2.2.1(b).
Resolution Funds. The term as defined in Section 2.6.2.
Restructuring Documents. The term as defined in Section 8.1.9.
Revised Debt Service Schedules. The term as defined in Section 4.6.
Semi-Annual Fee. Shall mean the “semi-annual fee” referred to in Section V(L)(2)
of the Master Agreement Schedule.
Soft Portion. The term as defined in Section 4.4.

 

10



--------------------------------------------------------------------------------



 



Solvent. With respect to any Person, at any date, that (a) the sum of such
Person’s debt (including contingent liabilities) does not exceed the present
fair saleable value of such Person’s present assets, (b) such Person’s capital
is not unreasonably small in relation to its business as contemplated on such
date, (c) such Person has not incurred and does not intend to incur, or believe
that it will incur, debts including current obligations beyond its ability to
pay such debts as they become due (whether at maturity or otherwise), and
(d) such Person is “solvent” within the meaning given that term and similar
terms under Applicable Laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).
Stabilized Bonds. Means the Guaranteed Fund Bonds respecting Stabilized Local
Partnerships as set forth on Schedule B-2.
Stabilized Local Partnerships. Means those Local Partnerships listed on
Schedule B-2, each of which as of the date of this Agreement are financed with
Guaranteed Fund Bonds and whose operations have met the requirements for
Stabilization.
Stabilized 1.0 DSCR Reduction Amount. The term as defined in Section 4.2.2.
Stabilization. With respect to each of the Guaranteed Fund Bonds, the definition
attributable thereto as set forth in the Stabilization Escrow Agreement, the
determination of which shall be made by the Bond Servicer, acting in good faith.
Stabilization Escrow Agreement. That certain Stabilization Escrow and Security
Agreement dated as of December 1, 2007, between Freddie Mac and SPV II, as the
same may be amended or modified from time to time.
Subsidiary. With respect to any Person, any other Person of which a majority of
(a) the voting power of the voting equity securities or (b) the outstanding
equity interests, is owned, directly or indirectly, by such Person.
Tax Credits. Low-income housing tax credits, state low-income housing tax
credits, historic rehabilitation tax credits, state historic rehabilitation tax
credits and similar tax credits established by state programs, as well as
depreciation and losses derived from the single-family and multi-family
affordable housing transactions owned by any Local Partnerships that are
allocated to the limited partner or investor member of such Local Partnership in
accordance with Section 42 of the Code and any applicable state legislation.
Tax Credit Investments. Ownership interests in limited partnerships or limited
liability companies (the “Local Partnerships”) in respect of which Tax Credits
are allocated to such Local Partnerships.
True-Up Obligations. The terms as defined in Section 2.6.1(i).

 

11



--------------------------------------------------------------------------------



 



Voluntary Loans. Means loans made by a partner of either a Guaranteed Fund or a
Local Partnership, which are unsecured loans, repayable as set forth in the
Organizational Documents of the borrower or in the note issued by such borrower.
Unfunded Equity Amount. The term as defined in Section 4.3.1(c).
Work-Out Agreements. The term defined in Section 4.1.
Work-Out Bonds. The term as defined in Section 4.1.
Work-Out Properties. The term as defined in Section 4.1.
1.2. Rules of Interpretation.
(a) Unless otherwise expressly indicated, a reference to any document or
agreement shall include such document or agreement as amended, modified,
restated or supplemented from time to time in accordance with its terms and the
terms of this Agreement.
(b) The singular includes the plural and the plural includes the singular.
(c) Unless otherwise expressly indicated, a reference to any law or regulation
includes any amendment or modification to, or replacement of, such law or
regulation.
(d) A reference to any Person includes its permitted successors and permitted
assigns.
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f) The words “include,” “includes” and “including” are not limiting.
(g) Reference to a particular “Section” refers to that section of this Agreement
unless otherwise indicated. Reference to a particular “Exhibit” or “Schedule”
refers to that Exhibit or Schedule, as applicable, to this Agreement.
(h) The words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(i) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”
(j) This Agreement and the other documents delivered in connection herewith are
the result of negotiation among, and have been reviewed by counsel to, among

 

12



--------------------------------------------------------------------------------



 



others, the respective parties and is the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other
documents are not intended to be construed against a Person merely on account of
such Person’s involvement in the preparation of such documents.
ARTICLE 2
FORMATION OF GUARANTEED HOLDINGS
ASSIGNMENT OF RECEIVABLES, INTERESTS AND OTHER RIGHTS; FUND AND
LOCAL PARTNERSHIP ADVANCES
2.1. Formation of Guaranteed Holdings. On or prior to the Closing Date, CCG
shall cause the formation of Guaranteed Holdings as a Delaware limited liability
company. On the Closing Date, pursuant to Guaranteed Holdings Operating
Agreement, MLCS shall be admitted as “special manager”, as such term is defined
in the Guaranteed Holdings Operating Agreement.
2.2. Assignment of Receivables, Interests and Other Rights.
2.2.1 On the Closing Date
(a) each Affiliated Local General Partner listed on Schedule E hereto shall
assign and convey to Guaranteed Manager all of the rights of such Affiliated
Local General Partner to certain payments, interests and other rights pursuant
to the terms of an Assignment of Rights Agreement (the “Assignment of Rights
Agreement”), in the form attached hereto as Exhibit 2.2.1(a); and
(b) the Property Assignors shall assign and convey to Guaranteed Holdings the
rights of each Property Assignor to certain payments, interests and other rights
(the “Guaranteed Holdings Assigned Rights”) pursuant to the terms of an
Assignment and Assumption Agreement (the “Receivables Assignment and Assumption
Agreement”), in the form attached hereto as Exhibit 2.2.1(b). A description of
each of the items assigned pursuant to the Receivables Assignment and Assumption
Agreement is set forth on Exhibit 8.1.10 hereto. Notwithstanding the specificity
of Exhibit 8.1.10, and except as provided herein, it is the intent of the
parties hereto that the Receivables Assignment and Assumption Agreement shall
include (but not be limited to) the assignment of:
(i) all rights of the Centerline Parties and their respective wholly-owned
Subsidiaries to receive all accrued and unpaid fees and fees which have yet to
accrue to the extent such fees are payable to the Centerline Parties or their
Affiliates from the Guaranteed Funds, Guaranteed Partnerships and Guaranteed
Local Partnerships, other than the Excluded Fee Rights set forth in
Section 2.2.2 (the “Fee Rights”);
(ii) all rights to repayment of amounts advanced by the Centerline Parties
directly to, or rights of reimbursement from, the Guaranteed Funds, Guaranteed
Partnerships or Guaranteed Local Partnerships including, but not limited to,
each master Note (the “Loan Receivables”); and
(iii) all rights of CCG to the Cash Collateral posted to MLCS.

 

13



--------------------------------------------------------------------------------



 



2.2.2 The Excluded Fee Rights are the following:
(a) Property management fees, to the extent such fees are objectively usual and
customary market fees for the management of properties similar to the
Properties;
(b) all rights of the Centerline Parties with respect to the B Certificates,
including any servicing or other fees payable in connection therewith; and
(c) servicing fees respecting the Bond Transaction.
2.3. Assignment of Certain Non-Member Manager Interests. On the Closing Date,
Former Guaranteed Manager shall assign and convey to Guaranteed Manager all of
its interests as a non-member manager in each of the Guaranteed Fund GP, each of
the Guaranteed SLPs and in each Affiliated Local General Partner (and the
Guaranteed Manager shall be admitted as a manager in place of the Former
Guaranteed Manager).
2.4. Assignment of Certain Interests in Lower Tier Property Partnership General
Partners. On the Closing Date, Centerline Acquisitions II LLC and Centerline
Dispositions II LLC shall assign and convey to Guaranteed LTGP, pursuant to an
amendment of the respective LLC agreement, all their respective interests in the
Affiliated Local General Partners (the “Local Partnership Assigned Interests”).
2.5. Admission of Guaranteed Holdings. On the Closing Date, Guaranteed Holdings
shall be admitted in place of CCG as a member of the Guaranteed Partnerships
GPs, with Guaranteed Holdings assuming the obligations to pay the Guaranteed
Obligations pursuant to the IRFAs.
2.6. Use of Guaranteed Holdings Proceeds.
2.6.1 Proceeds realized by Guaranteed Holdings from (i) Guaranteed Holdings
Assigned Rights or (ii) from a release of the Cash Collateral in each such case
in accordance with section (A)(1) of the definition of “Independent Amount
Reductions” in Paragraph 13 (collectively, the “Guaranteed Holdings Proceeds”),
may be used by Guaranteed Holdings for the following purposes. Items (a) through
(d) below may be made only with the consent of MLCS:
(a) to make Fund Voluntary Loans to the respective Guaranteed Funds in order for
such Guaranteed Fund to make Local Partnership Voluntary Loans to enable a Local
Partnership to pay Debt Service Shortfall Payments;
(b) to make Fund Voluntary Loans to the respective Guaranteed Funds in order for
such Guaranteed Fund to make Local Partnership Voluntary Loans to enable a Local
Partnership to meet Property Cash Flow Needs;
(c) to make Fund Voluntary Loans to the respective Guaranteed Funds in order for
such Guaranteed Fund to meet Fund Cash Flow Needs (collectively, 2.5(a)-(c),
“Cash Flow Needs”);

 

14



--------------------------------------------------------------------------------



 



(d) to pay other expenses of the Guaranteed Funds, Guaranteed Partnerships,
their respective general partners or such other purposes (“Approved Expenses”);
(e) to pay the Annual Servicing Fee;
(f) to pay the Semi-Annual Fee;
(g) to reimburse CAHA for asset management services provided directly by CAHA in
an annual amount equal to $560,000 per annum (the “CAHA Reimbursement”), so long
as CAHA continues to serve as asset manager for the Funds, as provided in
Section 5.1, which payments shall be made from Guaranteed Holdings Proceeds to
the extent available, and if not available, from the Cash Collateral. The CAHA
Reimbursement shall be payable quarterly, in arrears, in which CAHA is the asset
manager, pursuant to Section 5.1;
(h) until receipt of Freddie Mac Approval, to make Debt Service Shortfall
Payments on the Stabilized Bonds and Non-Stabilized Bonds provided that CHC or
CCG contribute an amount not less than $167,000 per month for the purpose of
making such payments; and
(i) to pay Guaranteed Obligations on any Guarantee Payment Date (the “True-Up
Obligations”).
2.6.2 If Stabilization has been achieved with respect to each of the Work-Out
Bonds, up to an aggregate amount of Ten Million Dollars ($10,000,000) (less
other amounts previously used to fund Debt Service Shortfalls) from Cash
Collateral in accordance with section (A)(3) of the definition of “Independent
Amount Reductions” contained in Paragraph 13 may be used by Guaranteed Holdings
to fund Capital Expenditures and Debt Service Shortfalls Payments (the
“Resolution Funds”). The Resolution Funds may be disbursed by Guaranteed
Holdings only with the consent of MLCS.
2.7. Payment Direction and Assignment of Guaranteed Holdings Assigned Rights. In
order to secure the obligation of the Property Assignors to assign the
Guaranteed Holdings Assigned Rights:
(a) pursuant to the Receivable Assignment Agreement, Guaranteed Manager shall
convey to Guaranteed Holdings all of its rights to receive from the Guaranteed
Funds payments of the fees agreed to be paid pursuant to the Fund Management
Agreement;
(b) each of the Guaranteed Fund GPs will acknowledge such assignment and agree
to make payments of such fees to Guaranteed Holdings;
(c) all Fund Voluntary Loans shall be evidenced by promissory notes, which shall
be in an original principal amount equal to all amounts previously advanced to
the respective Guaranteed Fund as voluntary loans and shall be made payable to
Guaranteed Holdings;

 

15



--------------------------------------------------------------------------------



 



(d) each Centerline Entity having an interest in fees or loans payable by the
Centerline Controlled Local Partnerships shall assign to CAHA or Guaranteed
Manager all fees, loans or other receivables relating to the Centerline
Controlled Local Partnership and further assigned to Guaranteed Holdings
pursuant to the Receivable Assignment Agreement; and
(e) each Guaranteed Fund will acknowledge the granting of such assignment and
agree to make repayments of Fund Voluntary Loans when payable to Guaranteed
Holdings.
2.8. Replacement of Former Guaranteed Manager with Guaranteed Manager. Former
Guaranteed Manager shall assign to Guaranteed Manager all of its rights as
manager or managing member, as the case may be, of each of the Fund General
Partners and Special Limited Partners.
2.9. Replacement of Members of Centerline Controlled Local General Partners.
Centerline Manager shall assume the obligations of the existing manager of the
Centerline Controlled General Partners and Guaranteed LTGP LLC shall be admitted
as the sole member of the Centerline Controlled General Partners in place of
Centerline Acquisitions II LLC and Centerline Dispositions II LLC.
ARTICLE 3
ASSIGNMENT OF EXISTING BTB SWAP AGREEMENTS , ISSUANCE OF
REPLACEMENT GUARANTEED HOLDINGS SWAP AGREEMENTS , REAFFIRMATION
OF CHC GUARANTY AND TERMINATION OF ASSIGNMENT AND SUBROGATION
AGREEMENTS
3.1. Assignment of Existing BTB Swap Agreement, Reaffirmation of Guaranty, and
Issuance of Replacement Swap. On the Closing Date, the following actions will be
taken:
(a) CCG, as assignor and Guaranteed Holdings, as assignee, shall enter into an
assignment and assumption agreement in the form attached hereto as
Exhibit 3.1(a) (the “Assignment Agreement”) pursuant to which the obligations
under the Confirmation Letters to the Existing BTB Swap Agreements (the
“Assigned BTB Transactions”) will be assigned to Guaranteed Holdings and
Guaranteed Holdings will assume the obligations thereunder.
(b) Guaranteed Holdings shall enter into an ISDA 1992 Master Agreement (the
“Master Agreement”) with MLCS, together with a Multicurrency-Cross Border
Schedule to the Master Agreement (the “Master Agreement Schedule”), an ISDA
Credit Support Annex to the Master Agreement Schedule (the “Annex”) and
Paragraph 13 to the Annex (the “Paragraph 13”), all in the form of
Exhibit 3.1(b) (the “Guaranteed Holdings BTB Swap Agreement”) revising its
obligations with respect to the Assigned BTB Transactions.
(c) CCG, by the effectiveness of the Assignment Agreement, will be released and
discharged from certain of its obligations under the Existing BTB Swap
Agreements.

 

16



--------------------------------------------------------------------------------



 



(d) On the Closing Date, CHC shall be released from its obligations under the
CHC Guaranty except for such obligations and rights retained under Reaffirmation
of Guarantee in the form of Exhibit 3.1(d) (the “Reaffirmation Guarantee”).
3.2. Termination of Assignment and Assumption Agreements. Effective as of the
Closing Date, the Assignment and Assumption Agreements issued by Former
Guaranteed Manager and GP Holdings shall each be terminated.
3.3. Assignment and Termination of Participation Agreement. On the Closing Date,
CCG shall assign and convey to Guaranteed Holdings all of its rights and
interests in the Participation Agreement, which Participation Agreement shall
then be terminated.
3.4. Termination of CCG Investor Guarantees. Guaranteed Holdings and Centerline
shall following the Closing Date negotiate with the limited partners of the
Guaranteed Partnerships to replace any CCG Investor Guarantees with guarantees
from Guaranteed Holdings.
ARTICLE 4
PRINCIPAL REDUCTION AGREEMENTS
4.1. Bond Reductions. If on or before January 12, 2012 (x) Freddie Mac delivers
acknowledgements (“Freddie Mac Approval”) that the actions to be taken pursuant
to this Section 4.1 will constitute an event that will cause Stabilization to
occur with respect to each of the Work-Out Bonds and (y) CAHA determines that
the actions to be taken are appropriate, then CAHA as the special servicer with
respect to the Work-Out Bonds, and each of respective borrowers under the
Work-Out Bonds will enter workout-agreements for each of the Work-Out Bonds (the
“Work-Out Agreements”) which will provide for the following with respect to the
bonds listed on Schedule B (the “Work-Out Bonds”) issued in connection with the
Properties owned by Guaranteed Local Partnerships (the “Work-Out Properties”).
4.2. Calculation of the Principal Reduction Amounts. The Principal Reduction
Amounts shall consist of the following:
4.2.1 the difference at any point in time between (x) the face amount of the
Work-Out Bonds with respect to Non-Stabilized Properties and (y) the face amount
of such Work-Out Bonds for which the underlying Work-Out Properties generate
sufficient net operating income (including Capital Expenditures permitted to be
made with respect to such loan) to qualify for Modified Stabilization as if such
Work-Out Bonds bore an interest rate of 5.75% per annum for the remaining term
of such Work-Out Bonds (the “Non-Stabilized 1.0 DSCR Reduction Amount”);
4.2.2 the difference at any point in time between (x) the face amount of the
Work-Out Bonds with respect to Stabilized Properties and (y) the face amount of
such Work-Out Bonds for which the underlying Work-Out Properties generate
sufficient net operating income (including Capital Expenditures permitted to be
made with respect to such loan) ) at a 1.0 to 1

 

17



--------------------------------------------------------------------------------



 



Debt Service Coverage Ratio as if such Work-Out Bonds bore an interest rate of
5.75% per annum for the remaining term of such Work-Out Bonds (the “Stabilized
1.0 DSCR Reduction Amount”); and
4.2.3 (a) the difference at any point in time between (x) the face amount of the
Work-Out Bonds with respect to Non-Stabilized Properties and (y) the face amount
of such Work-Out Bonds for which the underlying Work-Out Properties generate
sufficient net operating income (including Capital Expenditures permitted to be
made with respect to such loan) to qualify for Stabilization if such bonds bore
an interest rate of 5.75% for the remaining term of such Work-Out Bonds less (b)
the Non-Stabilized 1.0 DSCR Reduction Amount (the “Non-Stabilized 1.1 DSCR
Reduction Amount”).
4.3. Sources for Funding the Principal Reduction Amounts.
4.3.1 Guaranteed Holdings shall provide or cause to be provided:
(a) (x) Twenty Five Million Dollars ($25,000,000) from a release of the Cash
Collateral in accordance with section (A)(2) of the definition of “Independent
Amount Reductions” in Paragraph 13 (the “Cash Collateral Amount”);
(b) the earn-out reserves with respect to the Work-Out Properties, which
earn-out reserves are currently in the amount of approximately Three Million
Dollars ($3,000,000) (the “Earn-Out Amount”); and
(c) the capital contributions withheld by Funds from the respective Local
Partnerships payable subject to the condition of Stabilization being achieved,
which unpaid capital contributions are currently in the amount of approximately
Eight Million Four Hundred Thousand Dollars ($8,400,000) the “Unfunded Equity
Amount”, and collectively with the Cash Collateral Amount and the Earn-Out
Amount, the “Guaranteed Holdings Amount”).
4.3.2 Centerline Parties shall provide, either directly by cash, a reduction of
the Stabilization Escrow or reduction in the value of the B Certificates in the
following amounts:
(a) in the case of Modified Stabilization:
(i) the sum of (w) the Non-Stabilized 1.0 DSCR Reduction Amount and (x) the
lesser of (1) the Stabilized 1.0 DSCR Reduction Amount and (2) Fifty One
Million, Four Hundred Thousand Dollars ($51,400,000) less the Non-Stabilized 1.0
DSCR Reduction Amount, less
(ii) the Guaranteed Holdings Amount:
(b) in the case of Stabilization:
(i) the sum of (w) the Non-Stabilized 1.0 DSCR Reduction Amount, (x) the lesser
of (1) the Stabilized 1.0 DSCR Reduction Amount and (2) Fifty One Million, Four
Hundred Thousand Dollars ($51,400,000) less the Non-Stabilized 1.0 DSCR
Reduction Amount and (y) Non-Stabilized 1.1 DSCR Reduction Amount less

 

18



--------------------------------------------------------------------------------



 



(ii) the Guaranteed Holdings Amount.
4.4. Interest Reductions. The difference between the stated Work-Out Bond
interest coupon and 5.75% (the “Soft Portion”) shall be payable by the
respective Work-Out Property only to the extent that such Work-Out Property
generates sufficient net operating income (including Capital Expenditures
permitted to be made with respect to such loan) to make such payments when they
are due, and to the extent not payable, on the next date that net operating
income (including Capital Expenditures permitted to be made with respect to such
loan) is sufficient to pay any unpaid Soft Portion amount, with any balance of
the unpaid Soft Portion amount due upon maturity of such Work-Out Bond (the
“Must-Pay Modification”).
4.5. Payment of the Principal Reduction Amount. Entering into the Work-Out
Agreements and the method in which the Principal Reduction Amounts are applied
is expressly subject to the conditions as set forth in section (A)(2) of the
definition of “Independent Amount Reductions” of Paragraph 13.
4.6. Recalculated Future Amortization Payments. Centerline and Freddie Mac shall
recalculate future amortization payments to reflect the principal reductions
(the “Revised Debt Service Schedules”). Centerline shall provide MLCS with the
Revised Debt Service Schedules prior to closing based on a projected allocation.
4.7. Funding Annual Shortfalls. Until receipt of Freddie Mac Approval,
Guaranteed Holdings shall make Debt Service Shortfall Payments on the Stabilized
Bonds and Non-Stabilized Bonds from a release of the Cash Collateral as provided
for in “Exhibit A to Paragraph 13 to ISDA Credit Support Annex” of Paragraph 13,
provided that CCG or CHC contribute or pay an amount not less than $167,000 per
month for the purpose of making such payments.
ARTICLE 5
ASSET MANAGER AND REIMBURSEMENT FOR EXPENSES
5.1. Asset Manager and Management of Guaranteed Funds and Guaranteed
Partnerships. Until the Full Distribution Date:
5.1.1 CAHA agrees that, CAHA will continue to perform Asset Management Services
for the respective Guaranteed Fund (i) so long as Guaranteed Manager is the
manager of the Guaranteed Fund GP or an Affiliate of CAHA is the general partner
of the Guaranteed Fund, (ii) so long as CAHA is in the business of providing
such services to funds acquiring Tax Credit Investments, (iii) until CAHA is
replaced with a third party by MLCS, in which event CAHA will cooperate with
such replacement; or (iv) until CAHA delivers to MLCS notice that it is
withdrawing as the provider of Asset Management Services, provided that CAHA may
not withdraw from providing such services unless CAHA shall provide MLCS with
notice of its intent to withdraw not less than ninety (90) days prior to the
date of such withdrawal. In the case of any of the foregoing CAHA shall provide
assistance to MLCS in locating a successor asset manager and in turning over
management to such successor.

 

19



--------------------------------------------------------------------------------



 



5.1.2 CAHA shall perform the Asset Management Services (a) in accordance with
(i) applicable laws, (ii) the terms of the respective Guaranteed Fund Agreements
and Guaranteed Partnership Agreements; and (iii) the express terms of this
Agreement; (b) using a degree of skill and attention no less than that which
CAHA presently provides to other funds with Tax Credit Investments in which it
serves as asset manager and (c) in a manner consistent with the practices and
procedures followed by reasonable and prudent managers of national standing
relating to investments similar to the Tax Credit Investments.
5.1.3 Guaranteed Holdings shall, for MLCS’ benefit, engage a third party to
provide oversight of CAHA’s performance of Asset Management Services.
5.2. Notwithstanding anything herein to the contrary, Affiliates of Island
Capital may provide management services on the Properties subject to replacement
by MLCS on any Property in the event such Property does not meet its Revised
Debt Service Schedule payments.
ARTICLE 6
RESERVED
ARTICLE 7
CONDITIONS PRECEDENT
7.1. Effectiveness. The “Closing Date” shall be the earliest date as of which
each of the following have occurred:
7.1.1 Documents.
(a) Guaranteed Holdings, as managing member and shall have entered into
Guaranteed Holdings Operating Agreement which shall reflect, among other things,
certain provisions of this Agreement.
(b) This Agreement shall have been executed and delivered by duly authorized
officers of each of the Centerline Parties.
(c) The Receivables Assignment and Assumption Agreement and the Property
Assignment Agreements shall have been executed and delivered by duly authorized
officers of each of the parties thereto;
(d) The Assignment Agreement shall have been executed and delivered by duly
authorized officers of each of the parties thereto.
(e) The Guaranteed Holdings BTB Swap Agreement shall have been executed and
delivered by duly authorized officers of each of MLCS and Guaranteed Holdings.
(f) CHC shall have executed and delivered the Reaffirmation of Guarantee.

 

20



--------------------------------------------------------------------------------



 



(g) The consent of the lenders under the BOA Credit Agreement to the
transactions contemplated hereby and by the other Restructuring Documents.
(h) MLCS shall have received all required legal opinions from Paul, Hastings,
Janofsky and Walker LLP (“PHJW”) and Richards Layton and Finger, special
Delaware counsel.
(i) PHJW shall have delivered its memorandum with respect to treatment of the
restructuring of the Guaranteed Fund Bonds.
(j) MLCS shall have received such other documents, agreements, instruments,
consents, approvals and opinions as it shall require, in its sole discretion, in
connection with this Agreement and the transactions referred to herein or
contemplated hereby.
7.1.2 Terms of the Transactions.
(a) CCG shall have assigned to Guaranteed Holdings all of its rights and
interests in the Cash Collateral that was previously posted to MLCS under the
credit support annex to the Existing BTB Swap Agreements.
(b) Guaranteed Manager shall have entered into an assignment conveying to
Guaranteed Holdings all of its rights to receive from the Guaranteed Funds
payments of the fees agreed to be paid pursuant to the Fund Management
Agreement, which shall have been acknowledged and agreed to by each of the
Guaranteed Fund GPs.
(c) CAHA and CCG shall have conveyed to Guaranteed Holdings all of their rights
to receive repayment of all Fund Voluntary Loans advanced to the Guaranteed
Funds, which shall have been acknowledged and agreed to by each Guaranteed Fund
and Guaranteed Fund GP and or delivered endorsed promissory notes evidencing the
obligation to repay the Fund Voluntary Loans.
(d) Each of the limited liability company agreements of each of the Guaranteed
Partnership GPs shall have been amended as contemplated herein.
(e) The Guaranteed Holdings Operating Agreement shall have been entered into as
contemplated herein.
(f) The Island Recapitalization shall have occurred contemporaneously herewith.
(g) The BOA Credit Agreement shall have been amended and restated.
(h) All other transactions contemplated under Article 5 shall have occurred.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES

 

21



--------------------------------------------------------------------------------



 



8.1. Representations and Warranties to MLCS. Each Party hereto makes the
following representations and warranties to MLCS.
8.1.1 Corporate Status. Each of the Centerline Controlled Entities (i) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (ii) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.
8.1.2 Corporate Power and Authority; Enforceability. Each of the Centerline
Controlled Entities has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Agreement. Each of
CHC, CCG, CAHA, Guaranteed Manager, Guaranteed Holdings and CMC has duly
executed and delivered this Agreement and such Agreement constitutes the legal,
valid and binding obligation of such Person enforceable in accordance with its
terms, subject to the effects of Bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law). Each of CHC, CCG, CAHA, Guaranteed Manager, Guaranteed
Holdings and CMC (i) is in compliance with all Applicable Laws and (ii) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted except, in each case to the extent
that failure to be in compliance therewith or to have all such licenses,
authorizations, consents and approvals could not reasonably be expected to have
a Material Adverse Effect.
8.1.3 No Violation. None of (i) the execution, delivery and performance by any
of CHC, CCG, CAHA, Guaranteed Manager, Guaranteed Holdings or CMC of this
Agreement and compliance with the terms and provisions herein or (ii) the
consummation of the other transactions contemplated hereby on the relevant dates
therefore will (1) contravene any Centerline Entities applicable provision of
any material Applicable Law of any Governmental Authority, (2) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or give rise to any right to accelerate or to
require the prepayment, repurchase or redemption of any obligation under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any of the Centerline Controlled
Entities (other than Liens under any security agreements contemplated herein)
pursuant to, the terms of any indenture, loan agreement, lease agreement,
mortgage or deed of trust or any other contractual obligation to which the
Centerline Controlled Entities is a party or by which they or any of their
property or assets is bound, except to the extent that any such conflict,
breach, contravention, default, creation or imposition could not reasonably be
expected to result in a Material Adverse Effect or (3) violate any provision of
the Organizational Documents of the Centerline Controlled Entities.
8.1.4 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the

 

22



--------------------------------------------------------------------------------



 



execution, delivery and performance of this Agreement or (b) the legality,
validity, binding effect or enforceability of this Agreement, except, in the
case of either clause (a) or (b), such as have been obtained or made and are in
full force and effect except for section 2530 approval from HUD with respect to
the change in the managing member of the Affiliated Local General Partner.
8.1.5 Solvency. Taking into account the obligations hereunder, each of the
Centerline Parties, is on a consolidated basis, taken as a whole, Solvent, and
will be Solvent following the consummation of the transactions contemplated
hereby. Taking into account the transactions contemplated herein, each of the
Guaranteed Entities and Guaranteed Holdings is Solvent, and will be Solvent
following the consummation of the transactions contemplated hereby.
8.1.6 Intentionally Deleted
8.1.7 Liens. There are no Liens on the property or assets of any Guaranteed
Fund, other than (i) Liens on the limited partnership interests of the
Guaranteed Funds interest in the Local Partnerships securing the obligations of
the Guaranteed Fund to make contributions to the Local Partnerships, and
(ii) Liens on the partnership interests of the Guaranteed Asset Managers in each
Guaranteed Fund GP’s pursuant to the Assignment and Subrogation Agreements,
which Assignment and Subrogation Agreements shall be terminated in accordance
with Section 3.2 herein. Notwithstanding the foregoing, no representation is
made with respect to any rights or Liens with respect to any rights to Fee
Rights or Loan Receivables which have been obtained by the Centerline Parties
from former Local General Partners or their Affiliates, including rights to
development fees or other fees, other than that the Centerline Parties have not
affirmatively agreed to any Liens with respect to such rights.
8.1.8 Ownership. Exhibit 8.1.8 sets forth a complete and accurate chart, in all
material respects, of each of the Centerline Global Entities (excluding CHC and
CCG) and their Subsidiaries, including (i) the legal name of each such
Centerline Global Entity, (ii) the jurisdiction of organization of each such
Centerline Global Entity, (iii) each Person that has an ownership interest
(including minority interests) in each such Centerline Global Entity, including
(1) the percentage voting ownership and percentage economic ownership of each
such Centerline Global Entity, and (2) any unfunded equity commitments with
respect to each such Centerline Global Entity, and (iv) the manager and/or
servicer with respect to each such Centerline Global Entity.
8.1.9 Information True, Complete and Not Misleading. CHC, CCG and CAHA have made
available to MLCS all material agreements, instruments and corporate or other
restrictions (including under their respective organizational documents) to
which the Centerline Controlled Entities are subject or by which any of their
property or activities is bound or subject.
CHC, CCG and CAHA have disclosed to MLCS all matters known to it that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect on Holdings or MLCS, in its capacity as issues of the
IRFAs.

 

23



--------------------------------------------------------------------------------



 



None of the reports, financial statements, certificates or other information
furnished or given by CHC, CCG or CAHA on behalf of any Centerline Party to MLCS
in connection with the negotiation of this Agreement, the Receivable Assignment
Agreements, the Master Notes, the Assignment Agreement, the Holdings BTB Swap
Agreements, the Amended and Restated Credit Enhanced GP Agreements, the Holdings
Operating Agreement (collectively, the “Restructuring Documents”) or delivered
hereunder or there under (as modified or supplemented by other information so
furnished), when considered as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, (i) with respect to projections, estimates and
forward-looking information, CHC, CCG and CAHA represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized by the MLCS that such projections,
estimates and forward-looking information as it relates to future events is not
to be viewed as fact and that actual results during the period or periods
covered by such projections, estimates and forward-looking information may
differ from the projected results set forth therein, and such differences may be
material, and (ii) such reports, financial statements, certificates and other
information were based upon financial information provided by the Local General
Partners and Local Partnerships and CHC, CCG and CAHA assume that such financial
information provided by the Local General Partners and Local Partnerships does
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
8.1.10 Guaranteed Holdings Assigned Rights. Exhibit 8.1.10 sets forth a complete
and accurate list, in all material respects, of all Guaranteed Holdings Assigned
Rights as of the dates noted thereon, including a description of each of the
items assigned. All Guaranteed Holdings assigned rights are held by the parties
that have assigned them to Guaranteed Holdings pursuant to the Receivable
Assignment and Assumption Agreement and all present and rights to future
Guaranteed Holdings Assigned Rights have been transferred to Guaranteed Holdings
pursuant to such Receivable Assignment and Assumption Agreement. Other than as
disclosed on Exhibit 8.1.10, there are no other agreements, instruments or other
legal documents known to CHC, CCG and CAHA that will or could give rise to any
Guaranteed Holdings Assigned Rights.
8.1.11 Projections. Exhibit 8.1.11, sets forth projections of the (i) the
required amounts to achieve Stabilization for each of the Work-Out Bonds and
(ii) the amount of the Debt Service Shortfall Payments (collectively, the
“Projections”), which Projections were prepared in good faith based upon
information then available to the Bond Servicer and to the best of each
Centerline Party’s knowledge is a reasonable approximation of the amount of such
obligations and assumptions believed by CHC, CCG and CAHA to be reasonable at
the time made; it being recognized by MLCS that such projections are as to
future events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of CHC, CCG and CAHA, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material.

 

24



--------------------------------------------------------------------------------



 



8.1.12 Local Partnership Voluntary Loans. As of the Closing Date, there are no
direct Voluntary Loans made by any of the Centerline Parties to any Local
Partnership, except those set forth on Exhibit 8.1.12.
8.1.13 Taxes and Other Obligations. Each of the Guaranteed Funds and the
Guaranteed Partnerships has paid or caused to be paid all material payments,
expenses and taxes required to have been paid by it, except where (i) such
payments and expenses are Guaranteed Holdings Assigned Rights, (ii) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(iii) such Guaranteed Fund or Guaranteed Partnership has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (iv) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
8.1.14 Uniform Commercial Code Financing Statements. Exhibit 8.1.14 sets forth a
complete and accurate list, in all material respects, of each Uniform Commercial
Code financing statement filed against the entity listed thereon.
8.1.15 Disposition Fees. There have been no Disposition Fees on or prior to the
Closing Date with respect to any of the Centerline Global Entities.
8.1.16 Employees. None of the Guaranteed Funds or the Guaranteed Partnerships
have any employees. No employees of CHC, CCG or CAHA hold any Guaranteed
Holdings Assigned Rights.
8.1.17 Compliance with Laws. Each of CHC, CCG, CAHA, the Guaranteed Manager and
CMC is in compliance with all Applicable Law binding upon it or its property, in
each case, except to the extent any such failure to comply could not reasonably
be expected to have a Material Adverse Effect.
8.1.18 No Violation. None of (i) the execution, delivery and performance by any
of any Centerline Global Entity (excluding CHC, CCG, CAHA, Guaranteed Manager,
Guaranteed Holdings and CMC) of this Agreement and compliance with the terms and
provisions herein, or (ii) the consummation of the other transactions
contemplated hereby on the relevant dates therefore will (1) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or give rise to any right to accelerate or to
require the prepayment, repurchase or redemption of any obligation under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Centerline Global Entity
(excluding CHC, CCG, CAHA, Guaranteed Manager, Guaranteed Holdings and CMC)
pursuant to the BOA Credit Agreement, except to the extent that any such
conflict, breach, contravention, default, creation or imposition could not
reasonably be expected to result in a Material Adverse Effect or (2) violate any
provision of the Organizational Documents of any Centerline Global Entity
(excluding CHC, CCG, CAHA, Guaranteed Manager, Guaranteed Holdings and CMC).
ARTICLE 9
COVENANTS

 

25



--------------------------------------------------------------------------------



 



9.1. Management of Investments. Each Centerline Party agrees to use reasonable
commercial efforts within its capacity as asset manager, without any obligation
to expend funds other than as required herein, to cause the Guaranteed Local
Partnerships to operate their Properties in compliance with the requirements
under Section 42 of the Code and in a manner so as to avoid recapture of Tax
Credits.
9.2. Information with Respect to Bonds. The Centerline Parties shall promptly
provide to MLCS all amendments to the documents executed in connection with the
Guaranteed Fund Bonds when received.
9.3. Fees and Loans. Each Centerline Parties covenants that they will respect
the structure of ownership of the Guaranteed Entities and Guaranteed Holdings
and will cause fees and payments to be made as contemplated by such structure.
ARTICLE 10
MISCELLANEOUS
10.1. Amendments and Waivers; Third Party Beneficiary. Except as expressly set
forth in this Agreement, neither this Agreement, nor any terms hereof may be
amended, supplemented, modified or waived except with the written consent of
each of the parties hereto. MLCS is a third party beneficiary of this Agreement
and shall receive notice of any amendment hereto, and, to the extent that any
amendment of this Agreement could adversely effect the rights or interests of
MLCS, the written consent of MLCS to such amendment shall be required for such
amendment to be effective, which consent shall not be unreasonably delayed,
conditioned or denied. There are no other third party beneficiaries of this
Agreement.
10.2. Notices and Other Communications; Facsimile Copies.
10.2.1 General. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to the party to be notified and sent to the address or facsimile number as
indicated below, or (ii) addressed to such other address as shall be notified in
writing to each other party hereto.
If to a Centerline Party, to:
c/o Centerline Affordable Housing Advisors LLC
625 Madison Avenue
New York, New York 10022
Attention: Andrew J. Weil
Phone: (212) 521-6394
Fax: (212) 751-3550
with a copy to:

 

26



--------------------------------------------------------------------------------



 



Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attention: Alan S. Cohen, Esq.
Phone: (212) 318-6075
Fax: (212) 230-5160
If to MLCS, to:
Merrill Lynch Capital Services, Inc. Merrill Lynch Capital
Services, Inc.
4 World Financial Center, 11th Floor
250 Vesey Street
New York, NY 10080
Attention: James Nacos
with copies to:
Merrill Lynch Capital Services, Inc.
4 World Financial Center, 11th Floor
250 Vesey Street
New York, NY 10080
Attention: Daniel Nussbaum
Kutak Rock LLP
225 Peachtree Street, N.E.
Suite 2100
Atlanta, GA 30303
Attention: David A. Nix, Esq.
10.2.2 Effectiveness. All communications described in Section 10.2.1 above and
all other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, and (iv) if delivered
by facsimile, upon sender’s receipt of confirmation of proper transmission.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to any Person designated in
Section 10.2.1 to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication. The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice.
10.3. Survival of Representations and Warranties. All representations and
warranties made hereunder shall survive the execution and delivery of this
Agreement.
10.4. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of CHC, CCG, CAHA,
Guaranteed Manager, Guaranteed

 

27



--------------------------------------------------------------------------------



 



Holdings and CMC may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the MLCS (and any
attempted assignment or transfer by such Person without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby any legal or equitable right,
remedy or claim under or by reason of this Agreement.
10.5. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
10.6. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.7. OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.8. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;
(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 10.2 or at such other address of the
parties hereto shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

28



--------------------------------------------------------------------------------



 



(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.8 any special, exemplary, punitive or consequential damages.
(f) WAIVERS OF JURY TRIAL. EACH OF THE CENTERLINE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
[SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CENTERLINE HOLDING COMPANY
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE CAPITAL GROUP
INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE AFFORDABLE
HOUSING ADVISORS LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE MORTGAGE
CAPITAL, INC.
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer     

[SIGNATURES CONTINUE ON NEXT PAGE]
Signature Page to Master Novation Agreement

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE GUARANTEED HOLDINGS LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President        CENTERLINE GUARANTEED
MANAGER II LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President     

[SIGNATURES CONTINUE ON NEXT PAGE]
Signature Page to Master Novation Agreement

 

 



--------------------------------------------------------------------------------



 



            WITHDRAWING MANAGER:

CENTERLINE GUARANTEED MANAGER LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer       
Title:   Chief Executive Officer and President   

Signature Page to Master Novation Agreement

 

 